DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Remarks
The amendment filed on 02/09/2021 has been entered.  Claims 1, 6, 7, 10, 15, and 17 have been amended, claims 2-9, 11-14, 16, and 18-20 remain pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a member projecting from collapsible bag through the side opening" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claimed "member" in the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 11, 15, and 19 contain a claimed "member"  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: structure in claim 1, lines 11 and 14; claim 2: lines 1-2; claims 3-5: line 1; claim 8: line 2; claim 15: lines 11 and 15; and claim 16: line 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, and 9-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13-15 and 17, 19, and 21 of U.S. Patent No. US 10150090 B2-Goodwin et al. in views of US 7682067 B2-West et al. and US 20050073908 A1-Bibbo et al.  The table below illustrates the indistinct claim features.


Instant Application 16/196,882
Patent No. 10,150,090
1. A bioreactor system comprising: a support housing having a floor and a sidewall upstanding from the floor 




------------------------------
1. a side opening extending laterally through the sidewall
1. an opening extending laterally through the sidewall
1.  a rack secured to the support housing;
1. a rack secured to the support housing in alignment with the opening;
1.  an elongated first shaft having a first end and an opposing second end, the first shaft being secured to the rack;
1. an elongated first shaft having a first end and an opposing second end , the first end of the first shaft being secured to the rack
1. a structure secured to the first shaft;
1. a structure secured to the first shaft
1. and a collapsible bag bounding a chamber, the collapsible bag being at least partially disposed within the compartment of the support housing,
1. a collapsible bag bounding a chamber , the collapsible being at least partially disposed within the compartment of the support housing
1. a member projecting from the collapsible bag side opening on the support housing


1. the structure restraining movement of the member
2. the structure is secured at or toward the second end of the first shaft, the structure outwardly projecting away from the first shaft.
1. a structure secured to the first shaft toward the second end of the first shaft, the structure outwardly projecting from the first shaft
3. wherein the structure has a bend.
2. wherein the structure has a bend.
4. wherein the structure at least partially encircles the member.
3.  wherein the structure at least partially encircles the member.
5. wherein the structure is resiliently flexible.
4. wherein the structure is resiliently flexible.
6. wherein the rack is at least partially disposed within the side opening of the support housing.
5. wherein the rack is at least partially disposed within the opening of the sidewall.
9. wherein the rack comprises a flat plate.
7. wherein the rack comprises a flat plate.
10. wherein the sidewall of the support housing comprises a movable door, the door at least partially bounding the side opening.
8.  wherein the sidewall comprises a movable door, the door at least partially bounding the opening.

9. wherein the member comprises a tube.
12. further comprising a rotatable impeller disposed within the chamber of the collapsible bag.
10. further comprising a rotatable impeller disposed within the chamber of the collapsible bag.
13. further comprising an elongated second shaft having a first end and an opposing second end, the second shaft being secured to the rack at a location spaced apart from the first shaft.
11. further comprising an elongated second shaft having a first end and an opposing second end, the first end of the second shaft being secured to the rack so that the second end of the second shaft projects outwardly away from the sidewall of the support housing.
14. wherein the rack is disposed entirely outside of the compartment of the support housing.
12.  wherein the rack is disposed entirely outside of the compartment of the support housing.
15. A bioreactor system comprising: a support housing having a floor and a sidewall upstanding from the floor 

1. A bioreactor system comprising: a support housing having an interior surface compartment , the support housing having a floor and a sidewall upstanding therefrom
15. a side opening extends laterally through 



-------------------------------

15.  a rack secured to the support housing;
13. a rack secured to the support housing in alignment with the opening;
15.  an elongated first shaft having a first end and an opposing second end, the first shaft being secured to the rack;
13. an elongated first shaft having a first end and an opposing second end , the first end of the first shaft being secured to the rack
15. a structure secured to the first shaft;
13. a structure secured to the first shaft
15. and a collapsible bag bounding a chamber, the collapsible bag being at least partially disposed within the compartment of the support housing,
13. a collapsible bag bounding a chamber , the collapsible being at least partially disposed within the compartment of the support housing

13. the member being supported by the structure mounted to the second end of the first shaft
16. wherein the structure has a curve.
14. wherein the structure has a curve.
17. wherein the rack is at least partially disposed within the side opening of the support housing.
15. wherein the rack is at least partially disposed within the opening of the sidewall.
18. wherein the rack comprises a flat plate.
17. wherein the rack comprises a flat plate.
19. wherein the member comprises a tube.
19. wherein the member comprises a tube.
20. further comprising an elongated second shaft having a first end and an opposing second end, the second shaft being secured to the rack at a location spaced apart from the first shaft.
21. further comprising an elongated second shaft having a first end and an opposing second end, the first end of the second shaft being secured to the rack so that the second end of the second shaft projects outwardly away from the sidewall of the support housing.



claim 1, Goodwin et al. teaches the invention discussed above.  However, Goodwin et al. does not explicitly teach the sidewall terminates at an upper end that encircles an upper opening communicating with the compartment.
For claim 1, West et al. teaches a sidewall of the support housing 12 terminating at an upper end 18 and encircling an opening 24 which communicates with the compartment 20 (Col. 2, lines 60-63, Fig. 1), which reads on the instant claim limitation of the sidewall terminates at an upper end that encircles an upper opening communicating with the compartment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Goodwin et al. to further include a sidewall of the support housing 12 terminating at an upper end 18 and encircling an opening 24 which communicates with the compartment 20 (Col. 2, lines 60-63, Fig. 1) as taught by West et al., because West et al. teaches the support housing 12 is shown as having a substantially cylindrical configuration, in alternative embodiments support housing 12 can have any desired shape capable of at least partially bounding a compartment (Col. 3, lines 1-4).


Regarding claim 8, Goodwin et al. teaches the invention discussed above in claim 1.  Goodwin et al. does teach a structure and a rack and a first end of a shaft, 
For claim 8, Bibbo et al. teaches a support rack 436 is mounted to the side wall of the tank and a removable clamp (Para. [0166], lines 7-9), which reads on the instant claim limitation of a first end of the first shaft is removably secured to the rack and the structure is secured to the second end of the first shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Goodwin et al. to further include a first end of the first shaft is removably secured to the rack and the structure is secured to the second end of the first shaft as taught by Bibbo et al., because Bibbo et al. teaches a removable clamp is used to secure a feeding port to the support rack (Para. [0166], lines 9-10).


Regarding claim 15, Goodwin et al. teaches the invention discussed above.  However, Goodwin et al. does not explicitly teach the sidewall terminates at an upper end that encircles an upper opening communicating with the compartment.
For claim 15, West et al. a sidewall of the support housing 12 terminating at an upper end 18 and encircling an opening 24 which communicates with the compartment 20 (Col. 2, lines 60-63, Fig. 1), which reads on the instant claim limitation of the sidewall 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Goodwin et al. to further include a sidewall of the support housing 12 terminating at an upper end 18 and encircling an opening 24 which communicates with the compartment 20 (Col. 2, lines 60-63, Fig. 1) as taught by West et al., because West et al. teaches the support housing 12 is shown as having a substantially cylindrical configuration, in alternative embodiments support housing 12 can have any desired shape capable of at least partially bounding a compartment (Col. 3, lines 1-4).


Claims 1-8, 10-17, and 19 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 6, 12, 14, 16, and 18 of U.S. Patent No. US 8960486 B2-Goodwin et al. in views of US 7682067 B2-West et al. and US 20050073908 A1-Bibbo et al. The table below illustrates he indistinct claim features.
Instant Application 16/196,882
Patent No. 8,960,486
1. A bioreactor system comprising: a support housing having a floor and a sidewall upstanding from the floor 
1. A fluid mixing system comprising: a support housing having an interior surface bounding a  compartment, the support housing having a floor and 



---------------------------
1.  a rack secured to the support housing;
1. an elongated rack connected to the support housing 
1.  an elongated first shaft having a first end and an opposing second end, the first shaft being secured to the rack;
1. an elongated shaft that continuously extends from a first end to an opposing second end, the first end of the shaft being removably mounted to the rack 
1. a structure secured to the first shaft;
------------------------
1. and a collapsible bag bounding a chamber, the collapsible bag being at least partially disposed within the compartment of the support housing,
6. further comprising a collapsible bag bounding a chamber, the collapsible bag being at least partially disposed within the compartment of the support housing,
1. a member projecting from the collapsible bag and passing through the side opening on the support housing
6. a member projecting from the collapsible bag, through the opening in the support housing

6. and coupling with the fastener of the hanger
2. the structure is secured at or toward the second end of the first shaft, the structure outwardly projecting away from the first shaft.



--------------------------
3. wherein the structure has a bend.
----------------------------
4. wherein the structure at least partially encircles the member.

--------------------------
5. wherein the structure is resiliently flexible.

------------------------------
6. wherein the rack is at least partially disposed within the side opening of the support housing.
14. the rack is mounted to the perimeter frame so as to be at least partially disposed within the recess
8. wherein the first end of the first shaft is removably secured to the rack and the structure is secured to the second end of the first shaft.
16.the first end of the shaft being removably mounted to the rack 
10. wherein the sidewall of the support housing comprises a movable door, the door at least partially bounding the side opening.
12. a door hingedly mounted to the sidewall; 16. A door movably mounted to the support housing 

18. wherein the member comprises a tube.
12. further comprising a rotatable impeller disposed within the chamber of the collapsible bag.


------------------------------
13. further comprising an elongated second shaft having a first end and an opposing second end, the second shaft being secured to the rack at a location spaced apart from the first shaft.
1. an elongated shaft continuously extends from a first end to an opposing second end, the first end of the shaft being mounted to the rack between the first location and the second location , the second end of the shaft projecting outwardly away from the sidewall of the support housing
14. wherein the rack is disposed entirely outside of the compartment of the support housing.
1. the rack is disposed outside of the compartment of the support housing


15. A bioreactor system comprising: a support housing having a floor and a sidewall upstanding from the floor 
1. A fluid mixing system comprising: a support housing having an interior surface bounding a  compartment, the support housing having a floor and 




---------------------------------
15. a side opening extends laterally through the sidewall between the interior surface and the exterior surface so as to communicate with the compartment
1. an opening extending laterally through the sidewall and communicating with the compartment
15.  a rack secured to the support housing;
1. an elongated rack connected to the support housing 
15.  an elongated first shaft having a first end and an opposing second end, the first shaft being secured to the rack;
1. an elongated shaft that continuously extends from a first end to an opposing second end, the first end of the shaft being removably mounted to the rack 
15. a structure secured to the first shaft;
------------------------
15. and a collapsible bag bounding a chamber, the collapsible bag being at 

side opening on the support housing
6. a member projecting from the collapsible bag, through the opening in the support housing
16. wherein the structure has a curve.

-----------------------------
17. wherein the rack is at least partially disposed within the side opening of the support housing.
16. a rack mounted to the door so as to be at least partially disposed within the recess
19. wherein the member comprises a tube.
18. wherein the member comprises a tube.



Regarding claim 1, Goodwin et al. teaches the invention discussed above.  However, Goodwin et al. does not explicitly teach the sidewall terminates at an upper end that encircles an upper opening communicating with the compartment.
For claim 1, West et al. a sidewall of the support housing 12 terminating at an upper end 18 and encircling an opening 24 which communicates with the compartment 20 (Col. 2, lines 60-63, Fig. 1), which reads on the instant claim limitation of the sidewall terminates at an upper end that encircles an upper opening communicating with the compartment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Goodwin et al. to further include a sidewall of the support housing 12 terminating at an upper end 18 and encircling an opening 24 which communicates with the compartment 20 (Col. 2, lines 60-63, Fig. 1) as taught by West et al., because West et al. teaches the support housing 12 is shown as having a substantially cylindrical configuration, in alternative embodiments support housing 12 can have any desired shape capable of at least partially bounding a compartment (Col. 3, lines 1-4).

Regarding claim 1, Goodwin et al. teaches the invention discussed above.  Goodwin et al. teaches a first shaft (Col. 15, line 64).  However, modified Goodwin et al. does not explicitly teach a structure secured at or on the second end of the first shaft. 
For claim 2, West et al. teaches a structure (Col. 6, line 11), which reads on the instant claim limitation of a structure.


Regarding claim 2, modified Goodwin et al. teaches the invention discussed above in claim 1.  Modified Goodwin et al. teaches a first shaft discussed above.  However, modified Goodwin et al. does not explicitly teach a structure secured at or on the second end of the first shaft. 
For claim 2, West et al. teaches a structure (Col. 6, line 11), which reads on the instant claim limitation of a structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to tale the modified invention of Goodwin et al. and further include a structure as taught by West et al., because West et al. teaches structures can be connected together by press fit, welding, adhesive, clamps, or other conventional fasteners (Col. 6, lines 2-4).

Regarding claim 3, Goodwin et al. teaches the invention discussed above in claim 1.  Modified Goodwin et al. teaches the shaft has a bend (Col. 16, line 2).  However, Goodwin et al. does not explicitly teach a structure.
For claim 3, West et al. teaches a structure (Col. 6, line 11), which reads on the instant claim limitation of a structure.


Regarding claim 4, modified Goodwin et al. teaches the invention discussed above in claim 1.  Modified Goodwin et al. teaches a member discussed above.  However, modified Goodwin et al. does not explicitly teach a structure.
For claim 4, West et al. teaches a structure (Col. 6, line 11), which reads on the instant claim limitation of a structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to tale the modified invention of Goodwin et al. and further include a structure as taught by West et al., because West et al. teaches structures can be connected together by press fit, welding, adhesive, clamps, or other conventional fasteners (Col. 6, lines 2-4).

Regarding claim 5, modified Goodwin et al. teaches the invention discussed above in claim 1.  Modified Goodwin et al. teaches a hose clamp 158 comprising a pair of resiliently flexible arms.  However, modified Goodwin et al. does not explicitly teach a structure.
For claim 5, West et al. teaches a structure (Col. 6, line 11), which reads on the instant claim limitation of a structure.



Regarding claim 7, modified Goodwin et al. teaches the invention discussed above in claim 1.  Modified Goodwin et al. teaches a rack on the perimeter of the frame discussed and an opening above.  However, modified Goodwin et al. does not explicitly teach the rack is horizontally aligned on the support housing.
For claim 7, Bibbo et al. teaches a support rack 436 is mounted to the side wall of the tank and a removable clamp (Para. [0166], lines 7-9) further, Fig. 20 of Bibbo et al. illustrates the rack mounted horizontally, which reads on the instant claim limitation the rack is horizontally aligned on the support housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Goodwin et al. to further include a first end of the first shaft is removably secured to the rack and the structure is secured to the second end of the first shaft as taught by Bibbo et al., because Bibbo et al. teaches a removable clamp is used to secure a feeding port to the support rack (Para. [0166], lines 9-10).

Regarding claim 8, modified Goodwin et al. teaches the invention discussed above in claim 1.  However, modified Goodwin et al. does not explicitly teach a structure.
For claim 8, West et al. teaches a structure (Col. 6, line 11), which reads on the instant claim limitation of a structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Goodwin et al. and further include a structure as taught by West et al., because West et al. teaches structures can be connected together by press fit, welding, adhesive, clamps, or other conventional fasteners (Col. 6, lines 2-4).

Regarding claim 12, Goodwin et al. teaches the invention discussed above in claim 1.  Modified Goodwin et al. teaches a chamber with a collapsible bag discussed above.  However, Goodwin et al. does not explicitly teach a rotatable impeller.
For claim 12, West et al. teaches an impeller assembly comprising a rotational assembly (Col. 6, lines 37-38), which reads on the instant claim limitation of a rotatable impeller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Goodwin et al. and further include a rotatable impeller as taught by West et al., because West et al. teaches the 


Regarding claim 15, Goodwin et al. teaches the invention discussed above.  However, Goodwin et al. does not explicitly teach the sidewall terminates at an upper end that encircles an upper opening communicating with the compartment.
For claim 15, West et al. a sidewall of the support housing 12 terminating at an upper end 18 and encircling an opening 24 which communicates with the compartment 20 (Col. 2, lines 60-63, Fig. 1), which reads on the instant claim limitation of the sidewall terminates at an upper end that encircles an upper opening communicating with the compartment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Goodwin et al. to further include a sidewall of the support housing 12 terminating at an upper end 18 and encircling an opening 24 which communicates with the compartment 20 (Col. 2, lines 60-63, Fig. 1) as taught by West et al., because West et al. teaches the support housing 12 is shown 

Regarding claim 15, Goodwin et al. teaches the invention discussed above.  Goodwin et al. teaches a first shaft (Col. 15, line 64).  However, modified Goodwin et al. does not explicitly teach a structure secured to the first shaft. 
For claim 15, West et al. teaches a structure (Col. 6, line 11), which reads on the instant claim limitation of a structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to tale the modified invention of Goodwin et al. and further include a structure as taught by West et al., because West et al. teaches structures can be connected together by press fit, welding, adhesive, clamps, or other conventional fasteners (Col. 6, lines 2-4).

Regarding claim 16, modified Goodwin et al. teaches the invention discussed above in claim 15.  Modified Goodwin et al. teaches a shaft having a bend.  However, modified Goodwin et al. does not teach a structure.
For claim 16, West et al. teaches a structure (Col. 6, line 11), which reads on the instant claim limitation of a structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to tale the modified invention of Goodwin et al. and further include a structure as taught by West et al., because West et al. teaches structures can 



Claims 1-6, and 9-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 11, 13, and 18 of U.S. Patent No. US 9943814 B2-Goodwin et al. in view of US 11/379,535-West et al.  The table below illustrates he indistinct claim features.
Instant Application 16/196,882
Patent No. 9,943,814
1. A bioreactor system comprising: a support housing having a floor and a sidewall upstanding from the floor 
1. A fluid mixing system comprising: a support housing having an interior surface bounding a compartment, the support housing having a floor and a sidewall upstanding therefrom
1. the sidewall terminating at an upper end that encircles an upper opening communicating with the compartment

---------------------------------
1.a side opening extends laterally through the sidewall between the interior surface and the 


1. a rack disposed on the support housing
1.  an elongated first shaft having a first end and an opposing second end, the first shaft being secured to the rack;
1. an elongated shaft having a first end and an opposing second end 
1. a structure secured to the first shaft;
-----------------------
1. and a collapsible bag bounding a chamber, the collapsible bag being at least partially disposed within the compartment of the support housing,
6. comprising a collapsible bag bounding a chamber, the collapsible bag being at least partially disposed within the compartment of the support housing
1. a member projecting from the collapsible bag and passing through the side opening on the support housing
6. a member projecting from the collapsible bag , through the opening in the support housing
1. the structure restraining movement of the member.
6. and coupling with the fastener of the hanger
3. wherein the structure has a bend.
3.wherein the shafts of the first and second hangers each have a bend.
side opening of the support housing.
13. the elongated bar is mounted to the perimeter frame so as to be at least partially disposed within the recess
10. wherein the sidewall of the support housing comprises a movable door, the door at least partially bounding the side opening.
11. a door hingedly mounted to the sidewall
11. wherein the member comprises a tube.
7. wherein the member comprises a tube.
12. further comprising a rotatable impeller disposed within the chamber of the collapsible bag.


--------------------------------
13. further comprising an elongated second shaft having a first end and an opposing second end, the second shaft being secured to the rack at a location spaced apart from the first shaft.
1. an elongated shaft having a first end and an opposing second end, the first end of the shaft being removably mounted to the elongated bar so that the second end projects outwardly from the sidewall
14. wherein the rack is disposed entirely outside of the compartment of the support housing.
18. a rack disposed on the support housing to that at least a portion of the rack is disposed outside of the 
a floor and a sidewall upstanding from the floor 
1. A fluid mixing system comprising: a support housing having an interior surface bounding a compartment, the support housing having a floor and a sidewall upstanding therefrom
15. the sidewall terminating at an upper end that encircles an upper opening communicating with the compartment


--------------------------------
15. a side opening extends laterally through the sidewall between the interior surface and the exterior surface so as to communicate with the compartment
1. an opening extending through the sidewall and communicating with the compartment
15.  a rack secured to the support housing;
1. a rack disposed on the support housing
15.  an elongated first shaft having a first end and an opposing second 

15. a structure secured to the first shaft;
-----------------------
15. and a collapsible bag bounding a chamber, the collapsible bag being at least partially disposed within the compartment of the support housing,
6. comprising a collapsible bag bounding a chamber, the collapsible bag being at least partially disposed within the compartment of the support housing
15. a member projecting from the collapsible bag and passing through the side opening on the support housing
6. a member projecting from the collapsible bag , through the opening in the support housing
15. the member being supported by the structure secured to the first shaft
18. a member projecting from the collapsible bag , through the opening in the door and coupling with the fastener of the hanger support
17. wherein the rack is at least partially disposed within the side opening of the support housing.
18. a rack disposed on the door (opening) 
19. wherein the member comprises a tube.
7. wherein the member comprises a tube.
20. further comprising an elongated second shaft 








Regarding claim 1, Goodwin et al. teaches the invention discussed above.  However, Goodwin et al. does not explicitly teach the sidewall terminates at an upper end that encircles an upper opening communicating with the compartment.
For claim 1, West et al. teaches a sidewall of the support housing 12 terminating at an upper end 18 and encircling an opening 24 which communicates with the compartment 20 (Col. 2, lines 60-63, Fig. 1), which reads on the instant claim limitation of the sidewall terminates at an upper end that encircles an upper opening communicating with the compartment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Goodwin et al. to further include a sidewall of the support housing 12 terminating at an upper end 18 and encircling an opening 24 which communicates with the compartment 20 (Col. 2, lines 60-63, Fig. 1) as taught by West et al., because West et al. teaches the support housing 12 is shown as having a substantially cylindrical configuration, in alternative embodiments support 

Regarding claim 1, Goodwin et al. teaches the invention discussed above.  Goodwin et al. teaches a first shaft (Col. 16, line 31).  However, Goodwin et al. does not teach a structure.
For claim 1, West et al. teaches a structure (Col. 6, line 11), which reads on the instant claim limitation of a structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to tale the modified invention of Goodwin et al. and further include a structure as taught by West et al., because West et al. teaches structures can be connected together by press fit, welding, adhesive, clamps, or other conventional fasteners (Col. 6, lines 2-4).

Regarding claim 1, modified Goodwin et al. teaches the invention discussed above.  Further, modified Goodwin et al. teaches the member is coupled with a fastener (Col. 16, line 49).  However, modified Goodwin et al. does not explicitly teach a structure.
For claim 1, West et al. teaches a structure (Col. 6, line 11), which reads on the instant claim limitation of a structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to tale the modified invention of Goodwin et al. and further include a structure as taught by West et al., because West et al. teaches structures can 


Regarding claim 12, modified Goodwin et al. teaches the invention discussed above in claim 1.  Modified Goodwin et al. teaches a chamber and a collapsible bag discussed above.  However, modified Goodwin et al. does not explicitly teach an impeller.
For claim 12, West et al. teaches an impeller is rotatably disposed within the tank (Col. 1, lines 23-24), which reads on the instant claim limitation of an impeller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Goodwin et al. and further include an impeller as taught by West et al., because West et al. teaches the impeller functions to suspend and mix the components (Col. 1, lines 24-25).
Regarding claim 15, Goodwin et al. teaches the invention discussed above.  However, Goodwin et al. does not explicitly teach the sidewall terminates at an upper end that encircles an upper opening communicating with the compartment.
For claim 15, West et al. a sidewall of the support housing 12 terminating at an upper end 18 and encircling an opening 24 which communicates with the compartment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Goodwin et al. to further include a sidewall of the support housing 12 terminating at an upper end 18 and encircling an opening 24 which communicates with the compartment 20 (Col. 2, lines 60-63, Fig. 1) as taught by West et al., because West et al. teaches the support housing 12 is shown as having a substantially cylindrical configuration, in alternative embodiments support housing 12 can have any desired shape capable of at least partially bounding a compartment (Col. 3, lines 1-4).

Regarding claim 15, Goodwin et al. teaches the invention discussed above.  Goodwin et al. teaches a first shaft (Col. 16, line 31).  However, modified Goodwin et al. does not explicitly teach a structure secured to the first shaft. 
For claim 15, West et al. teaches a structure (Col. 6, line 11), which reads on the instant claim limitation of a structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to tale the modified invention of Goodwin et al. and further include a structure as taught by West et al., because West et al. teaches structures can be connected together by press fit, welding, adhesive, clamps, or other conventional fasteners (Col. 6, lines 2-4).

claim 16, modified Goodwin et al. teaches the invention discussed above in claim 15.  Modified Goodwin et al. teaches the shafts each have a bend (Col. 16, line 36).  However, modified Goodwin et al. does not explicitly teach a structure.
For claim 16, West et al. teaches a structure (Col. 6, line 11), which reads on the instant claim limitation of a structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to tale the modified invention of Goodwin et al. and further include a structure as taught by West et al., because West et al. teaches structures can be connected together by press fit, welding, adhesive, clamps, or other conventional fasteners (Col. 6, lines 2-4).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1- are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7682067 B2-West et al. and further in view of and US 2006/0196501 A1-Bibbo et al.

Claim 1
“having a floor and a sidewall upstanding from the floor and encircling a compartment, the sidewall terminating at an upper end that encircles an upper end that encircles an upper opening communicating with the compartment”:  West et al. discloses three dimensional containers comprise a plurality of discrete panels, typically three or more, and more commonly four or six; each panel is substantially identical and comprises a portion of the side wall (sidewall), top end wall, and bottom end wall (floor) of the container (Col. 4, lines 30-34).  West et al. disclose a lower end 16 of support housing 12 (Col. 2, line 64, Fig. 1).  Further, Fig. 1 of West et al. illustrates the housing 12 having sidewalls, which is illustrated below in annotated Fig. 1.  Further, the annotated Fig. 1 of West et al. illustrates the sidewall of support housing 12 terminating at an upper end 18 that encircles an upper opening 24 which is in communication with the compartment 20.  Additionally, West et al. disclose an annular lip 22 is formed at upper end 18 and bounds an opening 24 to compartment 20 (Col. 2, lines 52-63).


    PNG
    media_image1.png
    511
    492
    media_image1.png
    Greyscale

“the sidewall terminating at an upper end that encircles an upper opening communicating with the compartment”:  West et al. discloses a sidewall of the support housing 12 terminating at an upper end 18 and encircling an opening 24 which communicates with the compartment 20 (Col. 2, lines 60-63, Fig. 1).
“a side opening extends laterally through the sidewall between the interior surface and the exterior surface so as to communicate with the compartment, the side opening being spaced apart from the upper opening”:  West et al. disclose via annotated Fig. 1 below, an opening which extends laterally through the sidewall between the interior surface 14 (Col. 2, line 60) and the interior surface bounds a compartment 20 (Col. 2, line 61-62) and the side opening is illustrated as being spaced apart from the upper opening, as illustrated in annotated Fig. 1 below.

    PNG
    media_image2.png
    522
    494
    media_image2.png
    Greyscale

“a structure secured to the first shaft”:  West et al. disclose the structures can be connected together by press fit, welding, adhesive, clamps, or other conventional fasteners (Col. 6, lines 2-4).
“and a collapsible bag bounding a chamber, the collapsible bag being at least partially disposed within the compartment of the support housing”:  West et al. disclose container 32 bounds a compartment 34 (Col. 3, lines 14-15); container 32 comprises a flexible bag (Col. 3, line 16-17, Fig. 2A), which is placed in support housing 12.
“a member projecting from the collapsible bag and passing through the side opening on the support housing”:  West et al. disclose via Fig. 2A several members or structures projecting from the collapsible bag, illustrated in annotated Fig. 2A below; further, West et al. discloses an opening on the side of the support housing, illustrates in annotated Fig. 2A above. 

    PNG
    media_image3.png
    323
    577
    media_image3.png
    Greyscale

“the structure restraining movement of the member”:  West et al. disclose structures can be connected together by press fit, welding, adhesive, clamps, or other conventional fasteners (Col. 6, lines 2-4).

Regarding claim 1, West et al. teaches the invention discussed above.  However, West et al. does not explicitly teach a rack secured to the support housing.  
For claim 1, Bibbo et al. teaches a support rack can be mounted to the side wall 18 (Para. [0097], line 9-11), which reads on the instant claim of a rack secured to the support housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of West et al. to further include a support rack secured to the side wall as taught by Bibbo et al., because Bibbo et al. teaches the clamps mounted on the support rack can then be connected to one or more of the ports of the container 14 so as to further fix the container 14 in place (Para. [0097], lines 11-14).  

claim 1, West et al. teaches the invention discussed above.  However, West et al. does not explicitly teach an elongated first shaft having a first end and an opposing second end, the first shaft being secured to the rack.  
For claim 1, Bibbo et al. teaches a support rack can be mounted to the side wall 18 (Para. [0097], line 9-11), which reads on the instant claim of a rack secured to the support housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of West et al. to further include a support rack secured to the side wall as taught by Bibbo et al., because Bibbo et al. teaches the clamps mounted on the support rack can then be connected to one or more of the ports of the container 14 so as to further fix the container 14 in place (Para. [0097], lines 11-14).  Further, the feature of the instant claim is intrinsic (MPEP §2173.05, Section IV).  
Regarding claim 2, West et al. teaches the invention discussed above in claim 1.  West et al. teaches a structure, discussed above.  However, West et al. does not teach a first shaft, the structure outwardly projecting away from the first shaft.
For claim 2, Bibbo et al. teaches a support rack can be mounted to the side wall 18 with clamps (Para. [0097], line 9-11), which reads on the instant claim of a first shaft, the structure outwardly projecting away from the first shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of West et al. to further include a support rack secured to the side wall as taught by Bibbo et al., because Bibbo et al. teaches the clamps mounted on the support rack can then be connected to one or more 

Claim 3: “wherein the structure has a bend”:  West et al. disclose the structures can be connected together by press fit, welding, adhesive, clamps, or other conventional fasteners (Col. 6, lines 2-4); therefore, clamps can have bends. 

Claim 4: “wherein the structure at least partially encircles the member”:  West et al. disclose the structures can be connected together by press fit, welding, adhesive, clamps, or other conventional fasteners (Col. 6, lines 2-4); therefore, various structures and connections can be accomplished by encircling the member.
Claim 5: “wherein the structure is resiliently flexible.”:  West et al. disclose the structures can be connected together by press fit, welding, adhesive, clamps, or other conventional fasteners (Col. 6, lines 2-4); therefore, clamps can provide flexibility.

Regarding claim 6, modified West et al. teaches the invention discussed above in claim 1.  Further, modified West et al. teaches a side opening on the support housing, discussed above.  However, modified West et al. does not teach a rack.
For claim 6, Bibbo et al. teaches a support rack can be mounted to the side wall 18 (Para. [0097], line 9-11), which reads on the instant claim of a rack disposed within the opening of the support housing.


Regarding claim 7, modified West et al. teaches the invention discussed above in claim 1.  Modified West et al. teaches a side opening of the support housing.  However, modified West et al. does not teach a rack.
For claim 7, Bibbo et al. teaches a support rack can be mounted to the side wall 18 (Para. [0097], line 9-11), which reads on the instant claim of a rack disposed within the opening of the support housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of West et al. to further include a support rack on the side wall of the support housing as taught by Bibbo et al., because Bibbo et al. teaches the clamps mounted on the support rack can then be connected to one or more of the ports of the container 14 so as to further fix the container 14 in place (Para. [0097], lines 11-14); further, Bibbo et al. teaches if desired a support rack or other supporting structure can be mounted to the side wall (Para. [0097], lines 9-11), therefore the orientation of the rack is an obvious design choice (MPEP § 716.02(f)).

claim 8, modified West et al. teaches the invention discussed above in claim 1.  Modified West et al. does teach a structure discussed above.  However, modified West et al. does not teach wherein the first end of the first shaft is removably secured to the rack and the structure is secured to the second end of the first shaft.
For claim 8, Bibbo et al. teaches a support rack with clamps can be mounted to the side wall 18 (Para. [0097], line 9-11), which reads on the instant claim of a rack.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of West et al. to further include a support rack on the side wall of the support housing as taught by Bibbo et al., because Bibbo et al. teaches the clamps mounted on the support rack can then be connected to one or more of the ports of the container 14 so as to further fix the container 14 in place (Para. [0097], lines 11-14); further, Bibbo et al. teaches if desired a support rack or other supporting structure can be mounted to the side wall (Para. [0097], lines 9-11), therefore the design of the rack and the shafts of the clamps is an obvious design choice (MPEP § 716.02(f); further, the feature of the instant claim is intrinsic (MPEP §2173.05, Section IV).  

Regarding claim 9, modified West et al. teaches the invention discussed above in claim 1.  However, modified West et al. does not a rack with a flat plate.
For claim 9, Bibbo et al. teaches a support rack with clamps can be mounted to the side wall 18 (Para. [0097], line 9-11), which reads on the instant claim of a rack.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of West et al. to further include a 

Claim 11: “wherein the member comprises a tube.”:  West et al. disclose Various ports, tubes, probes, secondary containers and the like can be mounted on or connected to container 32 prior to or subsequent to sterilization of container 32 (Col. 8, lines 26-29).

Claim 12: “further comprising a rotatable impeller disposed within the chamber of the collapsible bag.”: West et al. discloses rotation of impeller 164 facilities mixing of the fluid within compartment 34 of container 32 or compartment 42 of container 40 (Col. 9, lines 26-28, Figs. 2A and 2B).

Regarding claim 13, West et al. teaches the invention discussed above.  However, West et al. does not explicitly teach an elongated second shaft having a first end and an opposing second end, the second shaft being secured to the rack at a location spaced apart from the first shaft.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of West et al. to further include a support rack secured to the side wall as taught by Bibbo et al., because Bibbo et al. teaches the clamps mounted on the support rack can then be connected to one or more of the ports of the container 14 so as to further fix the container 14 in place (Para. [0097], lines 11-14).  Further, the specific feature of the instant claim is an obvious design choice (MPEP § 716.02(f).

Regarding claim 14, West et al. teaches the invention discussed above in claim 1.  However, West et al. does not teach a rack is disposed entirely outside of the compartment of the support housing.
For claim 14, Bibbo et al. teaches a support rack can be mounted to the side wall 18 (Para. [0097], line 9-11), which reads on the instant claim of a rack secured to the support housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of West et al. to further include a support rack secured to the side wall as taught by Bibbo et al., because Bibbo et al. teaches the clamps mounted on the support rack can then be connected to one or more of the ports of the container 14 so as to further fix the container 14 in place (Para. [0097], lines 11-14).

Claim 15: “A bioreactor system comprising: a support housing”:  West et al. discloses a support housing 12 (Col. 2, line 60, Fig. 1).
“having a floor and a sidewall upstanding from the floor and encircling a compartment, the sidewall terminating at an upper end that encircles an upper end that encircles an upper opening communicating with the compartment”:  West et al. discloses three dimensional containers comprise a plurality of discrete panels, typically three or more, and more commonly four or six; each panel is substantially identical and comprises a portion of the side wall (sidewall), top end wall, and bottom end wall (floor) of the container (Col. 4, lines 30-34).  West et al. disclose a lower end 16 of support housing 12 (Col. 2, line 64, Fig. 1).  Further, Fig. 1 of West et al. illustrates the housing 12 having sidewalls, which is illustrated below in annotated Fig. 1.  Further, the annotated Fig. 1 of West et al. illustrates the sidewall of support housing 12 terminating at an upper end 18 that encircles an upper opening 24 which is in communication with the compartment 20.  Additionally, West et al. disclose an annular lip 22 is formed at upper end 18 and bounds an opening 24 to compartment 20 (Col. 2, lines 52-63).


    PNG
    media_image1.png
    511
    492
    media_image1.png
    Greyscale

“the sidewall terminating at an upper end that encircles an upper opening communicating with the compartment”:  West et al. discloses a sidewall of the support housing 12 terminating at an upper end 18 and encircling an opening 24 which communicates with the compartment 20 (Col. 2, lines 60-63, Fig. 1).
“a side opening extends laterally through the sidewall between the interior surface and the exterior surface so as to communicate with the compartment, the side opening being spaced apart from the upper opening”:  West et al. disclose via annotated Fig. 1 below, an opening which extends laterally through the sidewall between the interior surface 14 (Col. 2, line 60) and the interior surface bounds a compartment 20 (Col. 2, line 61-62) and the side opening is illustrated as being spaced apart from the upper opening, as illustrated in annotated Fig. 1 below.

    PNG
    media_image2.png
    522
    494
    media_image2.png
    Greyscale

“a structure secured to the first shaft”:  West et al. disclose the structures can be connected together by press fit, welding, adhesive, clamps, or other conventional fasteners (Col. 6, lines 2-4).
“and a collapsible bag bounding a chamber, the collapsible bag being at least partially disposed within the compartment of the support housing”:  West et al. disclose container 32 bounds a compartment 34 (Col. 3, lines 14-15); container 32 comprises a flexible bag (Col. 3, line 16-17, Fig. 2A), which is placed in support housing 12.
“a member projecting from the collapsible bag and passing through the side opening on the support housing”:  West et al. disclose via Fig. 2A several members or structures projecting from the collapsible bag, illustrated in annotated Fig. 2A below; further, West et al. discloses an opening on the side of the support housing, illustrates in annotated Fig. 2A above. 

    PNG
    media_image3.png
    323
    577
    media_image3.png
    Greyscale

“the member being supported by the structure secured to the first shaft”:  West et al. disclose the structures can be connected together by press fit, welding, adhesive, clamps, or other conventional fasteners (Col. 6, lines 2-4).

Claim 16: “wherein the structure has a curve.”: West et al. disclose the structures can be connected together by press fit, welding, adhesive, clamps, or other conventional fasteners (Col. 6, lines 2-4); therefore, a clamp can contain curves.

Regarding claim 17, modified West et al. teaches the invention discussed above in claim 15.  Further, modified West et al. teaches a side opening on the support housing, discussed above.  However, modified West et al. does not teach a rack.
For claim 17, Bibbo et al. teaches a support rack can be mounted to the side wall 18 (Para. [0097], line 9-11), which reads on the instant claim of a rack disposed within the opening of the support housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of West et al. to further include a support rack on the side wall of the support housing as taught by Bibbo et al., because 

Regarding claim 18, modified West et al. teaches the invention discussed above in claim 15.  However, modified West et al. does not a rack with a flat plate.
For claim 18, Bibbo et al. teaches a support rack with clamps can be mounted to the side wall 18 (Para. [0097], line 9-11), which reads on the instant claim of a rack.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of West et al. to further include a support rack on the side wall of the support housing as taught by Bibbo et al., because Bibbo et al. teaches the clamps mounted on the support rack can then be connected to one or more of the ports of the container 14 so as to further fix the container 14 in place (Para. [0097], lines 11-14); further, Bibbo et al. teaches if desired a support rack or other supporting structure can be mounted to the side wall (Para. [0097], lines 9-11), therefore the design of the rack and flat plate is an obvious design choice (MPEP § 716.02(f).

Claim 19: “wherein the member comprises a tube.”:  West et al. disclose Various ports, tubes, probes, secondary containers and the like can be mounted on or connected to container 32 prior to or subsequent to sterilization of container 32 (Col. 8, lines 26-29).

claim 20, West et al. teaches the invention discussed above in claim 15.  However, West et al. does not explicitly teach an elongated second shaft having a first end and an opposing second end, the second shaft being secured to the rack at a location spaced apart from the first shaft.
For claim 20, Bibbo et al. teaches a support rack can be mounted to the side wall 18 (Para. [0097], line 9-11), which reads on the instant claim of a rack secured to the support housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of West et al. to further include a support rack secured to the side wall as taught by Bibbo et al., because Bibbo et al. teaches the clamps mounted on the support rack can then be connected to one or more of the ports of the container 14 so as to further fix the container 14 in place (Para. [0097], lines 11-14).  Further, the specific feature of the instant claim is an obvious design choice (MPEP § 716.02(f).


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7682067 B2-West et al., US 2006/0196501 A1-Bibbo et al., and further in view of US 2005/0073908 A1-Bibbo et al.

Regarding claim 10, West et al. teaches the invention discussed above in claim 1.  West et al. teaches a sidewall of the support housing and a side opening of the 
For claim 10, Bibbo et al. teaches a side wall 24 comprises a door 25 disposed within the doorway 57 (Para. [0085], lines 1-2, Fig. 1) and the door 25 is mounted by hinges 50 (Para. [0086], line 4, Fig. 1), which reads on the instant claim limitation of a movable door, the door at least partially bounding the side opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of West et al. to further include a movable door, the door at least partially bounding the side opening as taught by Bibbo et al., because Bibbo et al. teaches a handle is formed on door 25 to facilitate hinged movement of door 25 between an open position (not shown) wherein free access is provided to chamber 60 through open doorway 57 and a closed position wherein door 25 closes off doorway 57 (Para. [0086], lines 4-7).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-7, 10, 15, and 17, and subsequent dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding pg. 7, paragraph 1 of applicant’s arguments, pertaining to independent claim 1, and the support housing citation.  The prior art reference of West 
Additionally, regarding pg. 7, paragraph 1 of applicant’s arguments, pertaining to claim 1, pertaining to the claim limitation of a “structure secured to the first shaft”, this claim limitation has been met via the combination the primary prior art reference of West et al. the reference of Bibbo et al. The reference of Bibbo et al. teaches a support rack can be mounted to the side wall 18 (Para. [0097], line 9-11), further, the specific feature of the instant claim is intrinsic and an obvious design choice (MPEP §2173.05, Section IV).  Further, regarding the “member projecting from the collapsible bag” limitation, this limitation has been addressed via the primary reference of West et al., which illustrates in Fig. 2A, several members or structures projecting from the collapsible bag.  This is further detailed in the rejection above and illustrated by an annotated Fig. 2A above.  It is unclear as to which “member” the applicant is attempting to claim, as it is not specified in the specification section.  Further, the applicant’s arguments do not indicate the “member”.
Regarding pg. 7, paragraph 2 of applicant’s arguments, pertaining to claim 1, and the interpretation of the claimed limitation “a member projecting from the collapsible bag 
Additionally, regarding pg. 7, paragraph 2 of applicant’s arguments, pertaining to claim 1, regarding the amended claimed limitation of “a side opening extends laterally through the sidewall between the interior surface and the exterior surface so as to communicate with the compartment, the side opening being spaced apart from the upper opening,” this limitation has been met by the reference of West et al. discloses via annotated Fig. 1 above, an opening which extends laterally through the sidewall between the interior surface 14 (Col. 2, line 60) and the interior surface bounds a compartment 20 (Col. 2, line 61-62) and the side opening is illustrated as being spaced apart from the upper opening, as illustrated in annotated Fig. 1 above.  As mentioned in applicant’s remarks, on pg. 7, paragraph 3, lines 1-2, pertaining again to claim 1, 
Regarding pg. 7, paragraph 3 of applicant’s arguments, pertaining to claim 1, regarding the limitation of “passing through the side opening on the support housing”, West et al. disclose via Fig. 2A several members or structures projecting from the collapsible bag, illustrated in annotated Fig. 2A below; further, West et al. discloses an opening on the side of the support housing, illustrates in annotated Fig. 2A above.  As mentioned above in this Response to Arguments section, it is unclear as to which “member” the applicant is attempting to claim, as it is not specified in the specification section.  Further, the applicant’s arguments do not indicate the “member”.  Additionally, West et al. discloses a side opening on the support housing as described above in this section, as well as in the rejection above, which addresses this limitation.
Regarding the top of pg. 8, of applicant’s arguments, pertaining to claim 1, regarding the limitation of “the structure restraining movement of the member”, West et al. disclose structures can be connected together by press fit, welding, adhesive, clamps, or other conventional fasteners (Col. 6, lines 2-4); therefore, clamps or other fasteners, can restrain movement, this is further addressed in the rejection above in this action.
Regarding pg. 8, paragraph 2 of applicant’s arguments, the amended claim limitations presented in claim 1 has been met via the combination of the prior art reference of West et al. and the prior art reference of Bibbo et al.  Additionally, the dependent claims (2-14) which depend on the independent claim 1 are also rejected for 
Regarding pg. 8, paragraph 3 of applicant’s arguments, pertaining to independent claim 15, pertaining to the amended claim limitation of “a member projecting from the collapsible bag and passing through the side opening on the support housing, the structure restraining movement of the member.”  As mentioned in the paragraph above in the Response Arguments section of this office action, it is unclear as to which “member” the applicant is attempting to claim, as it is not specified in the specification section.  Further, the applicant’s arguments do not indicate the claimed “member”.  Additionally, regarding the “member projecting from the collapsible bag” limitation, this limitation has been addressed via the primary reference of West et al., which illustrates in Fig. 2A, several members or structures projecting from the collapsible bag.  This is further detailed in the rejection above and illustrated by an annotated Fig. 2A above.  The primary prior art reference of West et al. does disclose an opening on the side of the support housing, which is described in the rejection above, along with an annotated figure pointing to the side opening on the support housing 12 in the rejection above.  
Regarding pg. 8, paragraph 3 of applicant’s arguments, the limitations of independent claim 15 have been met via the combination of the prior art references of West et al. and Bibbo et al.  Additionally, the dependent claims (16-20) which depend on the independent claim 15 are also rejected for the same reasons, which is described in more detail in the rejection of those dependent claims above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799